Citation Nr: 0502225	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  98-03 563A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for glomerulonephritis 
with Goodpasture's syndrome, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION


In a decision dated on August 24, 2000, the Board of Veterans 
Appeals (Board) denied the appeal seeking an increased rating 
for glomerulonephritis, and remanded an appeal seeking 
service connection for hepatitis.  Service connection for 
hepatitis was later granted by rating action dated in October 
2003.  

The Board's August 2000 decision was later appealed to the U. 
S. Court of Appeals for Veterans Claims (Court) and later to 
the U.S. Court of Appeals for the Federal Circuit.  By Order 
dated December 29, 2004, the Court vacated the Board's August 
2000 decision and dismissed the appeal for lack of 
jurisdiction due to the appellant's death.  


FINDINGS OF FACT

1.  The veteran served on active duty from April to July 
1976, and again from August 1979 to March 1980.

2.  On September 1, 2004, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, that the veteran died on February [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2003).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2003).


ORDER

The appeal is dismissed.



		
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals





 Department of Veterans Affairs


